The opinion of the court was delivered by
Willard, C. J.
The action is for the recovery of money on a promissory note, and the place of trial Greenville county. The plaintiff obtained an order for the attachment of the property of the defendant on the ground that the defendant was about to *123remove her property out of the limits of the state with intent to-defraud her creditors. After the attachment had been executed by the sheriff, and a summons served, the defendant moved before the clerk, who issued the attachment, to discharge the same, which motion was denied by the clerk. Defendant then gave-notice of a motion before the Circuit judge, then sitting within the circuit at Walhalla, to set aside the attachment upon the affidavits upon which the motion had been heard before the clerk of Greenville county, on two grounds — first, because no summons was issued before the attachment was granted; and, second, because the note upon which the warrant of attachment was granted was not due. The Circuit judge heard and granted the motion, at 'Walhalla, vacating the attachment.
The plaintiff now appeals from the order vacating the attachment, on several grounds, which .will be considered. It is objected by the plaintiff that the motion could not be heard except in the county where the action was triable, and, also, that it could not be heard at chambers. The general rule, as it regards the place where motions must be made, is contained in Section 417 of the code, and is as follows: “ 1. An application for an order is a motion. 2. Motions may be made to a judge or justice out of court, except for a new trial on the merits. 3» Orders made out of court, without notice, may be made by the judge of the court in any part of the state. 4. Motions, upon notice, must be made within the circuit in which the action is triable, or, in the absence or inability of the judge of the circuit, may be made before the judge of a circuit adjoining that in which it is triable.” Unless, therefore, there is some provision of the law applicable to attachment, constituting an exception to-the general rule just stated, it was competent to make the motion before the Circuit judge at chambers in Oconee county, which is within the same circuit with Greenville, the county in which the action was triable. As the motion was not for a judgment, or-any relief properly obtained through a judgment (Section 416), it was a case within the provisions of Section 417-; and as it was not- a motion for a new trial, on the merits, it was capable of being heard in any part of the circuit in which the action was *124triable, and even in an adjoining circuit in case of the absence or inability of the judge of the proper circuit to hear it.
Has, then, the law relating to attachments created an exception to this general rule limiting motions to dissolve an attachment to be heard before either the clerk or the court in the •county in which the action is triable ? This is substantially the proposition contended for by the appellant. The provisions of the code of procedure relating to attachments are taken substantially from the act to regulate attachments passed in 1868. 14 ■Stat. 102. Sections 16 and 17 provide a means of obtaining a release of property attached from the attachment by the defendants giving a bond with sureties for the payment of any judgment in the .action in which the attachment was issued, but it assumes the validity of an attachment, and is not the remedy of the party complaining that the attachment was improperly granted.
By the code, attachment is classed among the provisional remedies (Title II.) The provisions of the sixteenth and seventeenth sections of the act of 1868 relating to the release of attached property upon giving a bond for the payment of the judgment, should one be recovered, are re-enacted in Sections 264 and 265. A clause is, however, added at the end of Section 265, in the following words : “ And in all cases the defendant may move to discharge the attachment as in the case of other provisional remedies.” This provision includes, beyond doubt, the motion to discharge the attachment on the ground of invalidity or irregularity, and refers us to the general rules governing the provisional remedies at large for the rules governing such an application. We will then inquire what provisions exist in similar cases in regard to the various j>rovisional remedies, which include arrest and bail, claim and delivery of personal property, injunction, attachment, receiverships and orders for the surrender of some subject of suit admitted to be due to the claimant in such proceeding. The only provision in case of the order of arrest is “that the defendant arrested may, at any time before judgment, apply on motion to vacate the order of arrest, or to reduce the amount of bail.” Before whom and at what place the motion should be made is left to be governed by the general *125provisions of the code applicable to motions in general, which are contained in Section 417, already referred to. The provisions as to the claim and delivery of personal property are silent as to any similar motion. It is provided that a. motion to dissolve an injunction may be made on notice “to the court or a judge thereof in which the action is brought to vacate or modify the same.” This is equivalent to allowing the motion to bo made either to the court or a judge at chambers. It is not said that such motion must be made to the judge or court who granted the motion, in which case it might be perhaps contended that an injunction granted by the court must be dissolved by the court, and one granted at chambers dissolved at chambers;' but tho language is: “ To the court or a judge thereof in which the action is brought.” The one requisite qualification of the judge, in order to hear such motion at chambers, being that he is “a judge of the court in which the action is brought.” The other provisional remedies are left wholly to be governed .by the general provisions of the code as it regards similar motions. The strongest reasons exist why motions to discharge orders of this class should be facilitated by being heard at chambers during the vacations of the court in which the action is triable. Such orders are granted ex parte and on affidavits alone, and in the case of order of arrest, affecting the liberty of the defendant, and the order of attachment, removing his property from beyond his control, may be granted by the clerk. Plaintiffs sometimes obtain such severe remedies on sworn charges of a general character without setting forth any facts and circumstances sufficient to authorize the conclusion that a case for such remedies exists as was done in Brown v. Morris, 10 S. C. 467, recently decided by this court, and where that practice was condemned as illegal, In‘the present case .the affidavit was defective in that respect, but as the defendant did not demand the discharge of the attachment on that ground, he must be regarded as having waived such irregularity. In such cases, to allow an improperly-obtained process against the property or the person of the defendant to remain in foi’ce until a court is convened in the county where the action is triable, would invite parties to sue out such orders in cases when they know they could not hold them, in the hope *126that the defendants would offer security for the payment of the debt claimed, rather than submit to the loss of personal liberty or the control of their property until an opportunity, perhaps only after the lapse of months, could be offered for showing that they were entitled to be relieved from such severe process. The objection of the appellant to the jurisdiction of the judge to grant the order appealed from stands upon no just grounds.
It is very clear that the judge who granted the motion to discharge the attachment had not before him evidence sufficient to justify the discharge of the attachment. We must assume that all the proofs before the Circuit judge on the motion are brought before us, for that is the requirement of Rule I. of this court, and it is not alleged that there has been a failure to comply with that rule. The defendant, who alleged irregularity in the granting of the attachment, was bound to prove the fact of such irregularity, as irregularity in the proceedings of courts or their officers will not be presumed. The charge of irregularity Avas that summons had not been issued at the time that the attachment was granted. The warrant of attachment Avas issued July 24th, 1878. The summons bears date the same day. The summons was served on the 25th. The only proof offered that the summons had not been issued at the time of the issuing of the warrant, was a memorandum purporting to be made by the sheriff of Greenville county, on the back of the summons, as follows : '“Entered July 25th, 1878. P. D. Gilbreath, S. G. C.” Whether a memorandum of this character, made by the sheriff, is competent proof of the fact to which it relates, need not be considered, for even if it is, it does not exclude the idea that the summons had been regularly issued before that day. The order of attachment may be made “ at the time of issuing the summons or at any time afterwards.” Code, § 250. The summons is issued whenever it is placed in the hands of a person legally capable of serving the same for the purpose of service. The summons may be served by the sheriff of the county Avhere the. party may be found, or by any other person not a party to the action. Code, § 156. It follows that the fact, if admitted, that the summons was not lodged Avith the sheriff until the day after the attachment Avas made, does not exclude, in any legal sense, *127the idea that it had previously been placed in the hands of some other person competent to serve it. Indeed, it is very common practice to place the summons in the hands of a person other than the sheriff, and afterwards, for greater convenience, to transfer it to the sheriff for service.
As the objection of the defendant on this ground is purely technical, and no possible injury can have been sustained by the defendant for a day’s delay in the service of the summons, she is bound to make a strict proof of the irregularity she alleges, and this she has not done. No evidence whatever was given in support of the statement of the defendant contradicting the affidavit on which the attachment issued that the debt claimed was due.
The complaint is not before us, nor the terms of the promissory note sued upon, nor anything enabling us to see that the Circuit judge was justified in holding that the fact of a debt due, as alleged in the affidavit, on which the attachment issued had been contradicted. Had there been any evidence on which the judge could have concluded that as matter of fact no debt was due to the plaintiff, such a conclusion of fact could not be reviewed by us on .appeal. But as no such evidence appeared, no ground existed for such a determination of fact.
The appeal must be sustained, and the order vacating the attachment must be set aside.
Haskell, A. J., concurred.